Citation Nr: 1331011	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-15 268	)	DATE
	)
 )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether a substantive appeal in regard to issues arising from an April 2009 rating decision was timely filed.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found the Veteran had not filed a timely Substantive Appeal in regard to issues arising from an April 2009 rating decision.

The Veteran requested a videoconference hearing in conjunction with the present appeal, which was duly scheduled in September 2013.  The Veteran cancelled the hearing and also notified the Board through his representative that he seeks to withdraw his pending appeal.  


FINDING OF FACT

On September 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his representative, has withdrawn this appeal, and there accordingly remain no allegations of errors of fact or law for appellate consideration.  Hence, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


